PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/403,378
Filing Date: 3 May 2019
Appellant(s): SanGiovanni et al.



__________________
GARY S. WILLIAMS
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 3, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A1) 	Appellant argues in substance that “representation of a first application” allegedly can read on a zone view and a world view and does explain why the phrase would not be read as the application view.  However, examiner respectfully disagrees.  In a previous amendment dated 02/01/2021, appellant amends the term “view of a first application” with “representation of a first application”, but this appears to be an attempt to broaden interpretations without actually considering what it would mean in the context of the specification.  
Examiner is not saying that “representation of a first application” must be narrowly read as the application view as argued by appellant.  Instead, an interpretation of “representation of a first application” would at least include the application view, i.e. it can be read as the application view in a similar manner that appellant argues that it can be read as a world view or zone view.  Amending the term “view” to “representation” does not mean that the scope of “representation of a first application” would somehow not include the application view.  Moreover, as appears to be evident in appellant’s later arguments, appellant also intends “representation of a first application” to be able to at least be interpreted as the application view.  As such, support for this interpretation 
Let’s go through each of the instances of interpreting “representation of a first application” as the world view, application view, and zone view:  
First, a world view cannot be interpreted as the “representation of a first application”.  The specification does not support any dragging of the world view, particularly not dragging to pan (to bring another application tile onto the display).  Figure 22 most clearly represents how the interface of appellant’s application works and only zooming in is performed in the world view.  Panning is unnecessary in the world view because the world view already displays all the application tiles as can be seen in figure 9, i.e. shows the “world”.  Only zooming in to a particular zone is supported.  As such, this interpretation is not supported by the specification even though appellant has allegedly amended the claims so that a world view can be one of the interpretations.
Second, with respect to the application view, appellant previously cited paragraphs 40, 50, and 57 for support (now only paragraph 40), but does not take into consideration what “pan component 240 can also drag across and/or around the canvas (display space) either to bring other application tiles into view or to highlight a different application tile” actually means in the context of the specification.  As can be seen in figure 9 in the context of paragraphs 40, 50, and 57, application tiles are “user interface 900 displays panning between applications or zones” for figure 9; one can see here that, when discussing panning, the terms “zones” and “applications” appear to be used interchangeably because zone panning causes applications that are part of the zone to be panned (see figure 9).  So for the cited portion “bring other application tiles into view” (which appellant appears to read in a vacuum), one of ordinary skill would recognize that this does not support dragging to pan from a single application view (e.g. note that the application view is shown when you zoom in further from a zone view) to another application view.  Instead, this is merely describing what happens as a result of dragging the blue widget button in a zone (see figure 22) to move to application tiles of another zone.  Figure 22 specifically shows that dragging in the application view is instead used to “Move active widget, or other application specific function (scroll/zoom)”.  So, for example, if you were to then zoom into an application tile from the center zone that we picked above and the application tile is a map application, dragging would either move widgets in the map application or it would scroll or zoom a map.  Dragging does not move to another application tile.  Appellant argues that allegedly nothing prevents the user from also using the pan component to bring a single application view from another application tile into view.  However, as seen above, there is no support/description for this feature and, 
Third, as noted previously by examiner, the dragging to pan is only for the zone view as is clearly seen in figure 22.  However, as clearly shown in appellant’s arguments, “representation of a first application” is also intended to be interpreted as a world view and an application view, which is not supported by the specification.  Since 
A2) 	Appellant argues in substance that the specification allegedly fully supports “initially” display an application view before zooming out to a zone view and/or world view.  However, examiner respectfully disagrees.  To support this argument, appellant states that if the application view is then changed to the word view, the applications are updated to smaller representations, pointing to figure 10 to illustrate this.  First, figure 10 does not show going from an application view to a world view.  It shows going from a zone view to a world view.  This illustrates a lack of understanding of the application.  In order to go from the application view to the world view, one must first go from the application view to the zone view, and then from the zone view to the world view.  Second, appellant argues that “initially” is used to describe “before displaying a different type of view”.  If appellant intends to state that something occurs before or after something else, there are other ways to describe this (such as by using the terms “before” something, “in response to” something, “after” something, etc.).  Just reciting “initially displaying” does not mention that there is another view.  The plain meaning of “initially” is at the start or beginning.  The claims, therefore, would read as the electronic When initially viewing (or returning to) the world view 700”.  Under this interpretation, “a representation of a first application” would be interpreted as the world view.  However, this would contradict “was not displayed on the touch-screen display prior to detecting the drag input” because, in the world view, all the applications are displayed.  This would also contradict “wherein the second number of applications is greater than a prior the first number of applications displayed during the initial displaying” because the world view contains all applications.  As such, under this interpretation, the claims would also lack written description.  At best, the use of “initially” is misleading.
B)  	With respect to indefiniteness, appellant has replaced the term “view” with “representation” in the previous amendment dated 02/01/2021.  While this appears intended to broaden the scope of the claims, this has only introduced ambiguity with respect to how the claim is to be interpreted.  This is evident by applicant’s arguments.  In one instance, appellant appears to argue that the representations should not be interpreted as the application view.  In another instance, appellant appears to argue that the representations are the application views which can be dragged between one another.  See above.  Therefore, this makes the claims confusing as to how to interpret “representation”, particularly since various interpretations (world view and application 
C1) 	Appellant argues in substance that the combination of Santoro and Padgitt is allegedly improper because the visual images of Padgitt are allegedly a different and unrelated art to the tiles of Santoro.  However, examiner respectfully disagrees.  To support this argument, appellant argues that Padgitt allegedly teaches a “visual image”(s) that is not an application(s) that are updated.  However, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Santoro teaches applications/tiles that are updated as content of the applications/tiles that changes (as appears to be agreed to by appellant).  For example, Santoro teaches “tile…provides a real-time or near real-time view of the underlying information in that it contains continually refreshed content… provides an at-a-glance view of the current status of the program” (e.g. in paragraphs 74-75 and 94-95).  Moreover, the tiles of Santoro are clearly also “visual images” as they are rendered on a display (note that Santoro also interchangeably describes a tile as an image e.g. in paragraph 80, “double clicking tile 402 or 412 causes the image to be expanded to fit the whole display area”).  Padgitt is merely relied upon for well-known features (e.g. dragging in a direction, etc.) related to visual images in the shape of tiles.  With In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are related to the field of graphical user interfaces.  Moreover, both references are related to navigating representations.  Furthermore, both references display the representations in a shape of a tile.  Therefore, one of ordinary skill in the art would have at least looked to these references on the subject of displaying and navigating tiles.  
C2) 	Appellant argues in substance that the cited references allegedly do not teach the claimed limitation related to drag input because Santoro allegedly does not teach drag input in a first direction and Padgitt allegedly does not teach that the dragging is for representations of applications that update.  However, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Santoro teaches displaying representations of applications that update and that can be panned between (e.g. in paragraphs 74-75 and 94-95, “tile…provides a real-time or near real-time view of the underlying information in that it contains continually refreshed content… provides an at-a-glance view of the current status of the program” of a “a grid of tiles” and “scroll [i.e. pan] from tile to tile across the grid”).  Padgitt is relied upon to show Panning is the mechanism by which the images are moved such that different portions of the overall collection are brought into view within the display… a movement in a given direction to pan the display in a corresponding direction…moving a finger over a touch screen display”; note that such representations are also in the form of tiles as can be seen in the figures of Padgitt).  As such, the combination of references (e.g. modifying the representations of applications of Santoro with the drag input in a direction to pan representations of Padgitt) teaches the claimed limitation.  
C3) 	Appellant argues in substance that the combination allegedly does not teach the limitation related to smaller representations because Padgitt allegedly does not teach representations of applications.  However, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Santoro teaches displaying representations of applications (e.g. in paragraphs 74-75 and 94-95, “tile…provides a real-time or near real-time view of the underlying information in that it contains continually refreshed content… provides an at-a-glance view of the current status of the program” of a “a grid of tiles”).  Padgitt is relied upon to teach zooming out which displays smaller representations (e.g. in paragraphs 23 and 26, and figures 6 to 5 to 4 shows smaller 
D) 	Appellant argues in substance that the references allegedly do not teach “displaying a zooming animation” because Hunleth allegedly does not teach representations of applications that update.  However, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Santoro teaches applications/tiles that are updated as content of the applications/tiles that changes (as appears to be agreed to by appellant).  For example, Santoro teaches “tile…provides a real-time or near real-time view of the underlying information in that it contains continually refreshed content… provides an at-a-glance view of the current status of the program” (e.g. in paragraphs 74-75 and 94-95).  Hunleth is merely relied upon for well-known features related to tiles including displaying a zooming animation.  Moreover, note that, with respect to nonanalogous art, it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are related to the field of graphical user interfaces.  Moreover, both 
As such, the rejections are maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM WONG/Examiner, Art Unit 2176                                                                                                                                                                                                        

Conferees:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176          
                                                                                                                                                                                              /KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.